         Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ALABAMA ASSOCIATION OF
REALTORS®, et al.,

                 Plaintiffs,
         v.                                                No. 1:20-cv-03377-DLF

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                 Defendants.


  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EMERGENCY MOTION FOR A
      STAY PENDING APPEAL AND IMMEDIATE ADMINISTRATIVE STAY

       In seeking a stay, the government asks the Court not only to prolong unlawful agency action,

but also to create a conflict with the Sixth Circuit’s decision denying the same relief. Tiger Lily, LLC

v. HUD, 992 F.3d 518 (6th Cir. 2021). This Court should decline the invitation.

       To start, when the government is unlikely to succeed on the merits, a stay pending appeal must

be denied. Id. at 524; CREW v. FEC, 904 F.3d 1014, 1019 (D.C. Cir. 2018) (per curiam). That is the

case here, a fact starkly underscored by the government’s decision to hide its discussion of the merits

in the last few pages of its motion. This Court was undoubtedly correct in holding that “the Public

Health Service Act, 42 U.S.C. § 264(a), unambiguously forecloses the nationwide eviction

moratorium.” ECF 54, Op. 19-20. The Sixth Circuit and three other courts have reached the same

or similar conclusions about the limits on the CDC’s authority to ban evictions, and the government’s

stay motion offers no compelling reason to think the D.C. Circuit (or the Supreme Court) would

disagree. Tiger Lily, 992 F.3d at 524; Tiger Lily, LLC v. HUD, No. 2:20-cv-2692, 2021 WL 1171887, at

*4 (W.D. Tenn. Mar. 15, 2021), appeal filed, No. 21-5256 (6th Cir. 2021); Skyworks, Ltd. v. CDC, No.

5:20-cv-2407, 2021 WL 911720, at *12 (N.D. Ohio Mar. 10, 2021); Terkel v. CDC, No. 6:20-cv-564,

2021 WL 742877, at *1-2, 10-11 (E.D. Tex. Feb. 25, 2021), appeal filed, No. 21-40137 (5th Cir. 2021).
                                                   1
           Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 2 of 10



       The government’s motion should also be denied because it makes no attempt to carry its

burden to establish irreparable harm absent a stay. Instead, the government tries to shift that burden

to Plaintiffs, who have already succeeded in obtaining a final judgment. Yet it is the government’s

extraordinary request that seeks an “intrusion into the ordinary processes of administration and

judicial review.” Nken v. Holder, 556 U.S. 418, 427 (2009) (citation omitted). The government—not

Plaintiffs—must demonstrate irreparable harm in order to obtain a stay of a final judgment pending

appeal, and the government has utterly failed to carry this burden.

       The remaining equitable factors likewise cut against a stay. When it comes to the balance of

the equities, the economic harms are in equipoise. Although many renters have been financially

struggling during the pandemic, so too have the nation’s property owners.             But the eviction

moratorium shifts the pandemic’s economic burdens from one group to another by administrative

fiat, without legislative process. The public-health situation, moreover, is far different today than it

was in March 2020 or even September 2020. States are reopening, COVID-19 infections and

hospitalizations are dropping, vaccinations are on the rise, and most state eviction moratoria have

expired or will expire by the end of this month. 1 Even CDC Director Walensky has expressed that

our country is “turning the corner.” 2 Thus, the continuing public-health need for a nationwide

eviction moratorium is far weaker now than it was when the pandemic began and when the CDC first

issued the eviction moratorium. And even if that point were debatable, the same could not be said

for the lack of any “public interest in the perpetuation of unlawful agency action.” Shawnee Tribe v.

Mnuchin, 984 F.3d 94, 102 (D.C. Cir. 2021) (brackets and citation omitted).


       1
          See National Association of Realtors®, COVID-19 Industry Impact Watch: Real Estate 6-8 (May
6, 2021), https://realtorparty.realtor/wp-content/uploads/dlm_uploads/2021/05/NAR-IIW-05.06.
2021_Final.pdf.
        2
          See Anne Flaherty, ‘The Worst Is Behind Us’: COVID Virus Ebbs, Lending Hope To A Nation
Lashed By Disease, ABC (Apr. 30, 2021), https://abcnews.go.com/Politics/worst-us-covid-virus-ebbs-
lending-hope-nation/story?id=77419441.
                                                   2
          Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 3 of 10



        Finally, this Court should reject the government’s alternative bid to stay the vacatur to all

regulated parties other than Plaintiffs. D.C. Circuit precedent forecloses that request, National Mining

Ass’n v. U.S. Army Corps of Engineers, 145 F.3d 1399, 1409 (D.C. Cir. 1998); the Supreme Court recently

affirmed a nationwide vacatur from this Court while distinguishing that remedy from nationwide

injunctions, DHS v. Regents of Univ. of Cal., 140 S. Ct. 1891, 1916 n.7 (2020); and the government still

has not cited a single case from either this Court or the D.C. Circuit holding that unlawful agency

action must remain in effect for some regulated persons but not others.

                                              ARGUMENT

        “A stay is not a matter of right, even if irreparable injury might otherwise result.” Nken, 556

U.S. at 433 (citation omitted). Instead, the applicant seeking this extraordinary relief “bears the burden

of showing” that the traditional stay factors “justify an exercise” of this discretionary judicial power—

namely, (1) that “the applicant has made a strong showing that he is likely to succeed on the merits”;

(2) that “the applicant will be irreparably injured absent a stay”; (3) that a stay will not “substantially

injure the other parties interested in the proceeding”; and (4) that “the public interest” favors a stay.

Id. at 434 (internal quotation marks and citation omitted). “Once an applicant satisfies the first two

factors, the traditional stay inquiry calls for assessing the harm to the opposing party and weighing the

public interest,” and those “factors merge when the Government is the opposing party” (not the

applicant for a stay). Id. at 435. Here, the government has not carried its burden with respect to any

of the stay factors, much less all four of them.

I.      The Government Is Unlikely To Succeed On The Merits.

        Although the government must establish a likelihood of success on the merits to obtain a stay,

its motion treats this “critical” factor as an afterthought. Nken, 556 U.S. at 434; see, e.g., Tiger Lily, 992

F.3d at 524 (“Given that the government is unlikely to succeed on the merits, we need not consider

the remaining stay factors.”); CREW, 904 F.3d at 1019 (noting that the fact that an “appeal shows
                                               3
          Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 4 of 10



little prospect of success” is “an arguably fatal flaw for a stay application”). Although this Court has

already explained in detail why the CDC unambiguously lacks authority to adopt the nationwide

eviction moratorium, see ECF 54, Op. 7-19, the government asks the Court to second-guess its final

judgment principally on the ground that a few other district courts saw matters differently at the

preliminary-injunction stage, see Mot. 6-7. But gesturing at a conflict in district-court authority is no

substitute for establishing a likelihood of success on appeal, especially when the only appellate court

to have addressed the issue here—the Sixth Circuit—has unanimously agreed with this Court’s

analysis in a published opinion. Tiger Lily, 992 F.3d at 522-24. The government barely even

acknowledges the Sixth Circuit’s decision, see Mot. 3 n.2, much less grapples with its analysis. Nor

does it offer a compelling basis for its prediction that the D.C. Circuit will create a circuit split, see Mot.

7, or that the Supreme Court would ultimately resolve such a conflict in the government’s favor.

        When it comes to substance, the government leads with a rehash of a ratification argument

this Court already rejected. Compare ECF 54, Op. 17-19 with Mot. 7. As the Court correctly concluded,

nothing in Congress’s extension of the CDC’s moratorium through January 31, 2021, expressly

approved the CDC’s authority to issue the original moratorium, let alone authorized the agency to

prolong that order well past Congress’s deliberate cut-off date. Far from being premised on the CDC’s

“authority to issue the order in the first place,” Mot. 7, that legislative extension at best “g[a]ve the

force of law to official action unauthorized when taken”—but only until January 31. Swayne & Hoyt

v. United States, 300 U.S. 297, 302 (1937). “After that date, Congress withdrew its support, and the

CDC could rely only on the plain text of 42 U.S.C. § 264.” Tiger Lily, 992 F.3d at 524.

        And when it comes to Section 361, the government again offers no reason for this Court to

revisit its earlier conclusions. See ECF 54, Op. 7-17. The observation that Section 361(a)’s list of

measures “is not exhaustive,” Mot. 8; accord ECF 54, Op. 11, in no way answers whether this measure


                                                      4
            Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 5 of 10



is authorized. And the government has not identified anything in Section 361 that empowers the

CDC to adopt a nationwide eviction moratorium with the clarity required under the major-questions

doctrine, ECF 54, Op. 14-16; the canon of constitutional avoidance, id. at 14; 3 or the federalism clear-

statement rule, Tiger Lily, 992 F.3d at 523. Indeed, when Congress wants to get into the business of

regulating landlord-tenant relationships on a billion-dollar scale, it knows how to do so unequivocally,

as the eviction moratoria in the CARES Act and Consolidated Appropriations Act reveal. Nothing

in Section 361 contains a similarly clear delegation of that power to the CDC. Rather, that statutory

provision specifically addresses only inspection and quarantine measures. See ECF 54, Op. 13-14, 16-

17. Ultimately, the government is left to rest on its “broad” view of the CDC’s authority under Section

361, an authority that, according to the government, apparently has no limiting principle other than

that any imaginable measure—whether it be nationwide lockdowns, worship limits, or vaccine

mandates—“be aimed at” preventing interstate or international transmission of disease. Mot. 8. That

sweeping assumption of power cannot be squared with fundamental principles of our constitutional

system or statutory interpretation.

II.     The Government Has Not Shown That The Equities Support A Stay.

        Although the government’s failure to show a likelihood of success on the merits is reason

alone to deny a stay, it comes up short with respect to the three equitable factors as well.

        To start, the government does not even attempt to prove that it will suffer irreparable injury

in the absence of a stay. Instead, it tries to shift its burden to Plaintiffs, faulting them for “never”

having “claimed to suffer irreparable injury as a result of the moratorium,” Mot. 2—without

mentioning that Plaintiffs had no occasion to do so given their decision not to seek a preliminary


        3
          While the government notes that the Supreme Court has not held a statute invalid under the
nondelegation doctrine since 1935, Mot. 8, that Court has since then applied the doctrine by “giving
narrow constructions to statutory delegations that might otherwise be thought to be unconstitutional,”
just as this Court did here. Mistretta v. United States, 488 U.S. 361, 373 n.7 (1989) (collecting cases).
                                                   5
          Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 6 of 10



injunction. But it is the government’s burden to establish its own irreparable harm from the lack of a

stay, Nken, 556 U.S. at 434, and it has made no effort to do so here. That alone is sufficient to dispose

of its motion, even without a consideration of the merits. See, e.g., Ruckelshaus v. Monsanto Co., 463 U.S.

1315, 1317 (1983) (Blackmun, J., in chambers) (“An applicant’s likelihood of success on the merits

need not be considered, however, if the applicant fails to show irreparable injury from the denial of

the stay.”); National Postal Council v. Postal Regul. Comm’n, No. 17-1276, 2021 WL 1044417, at *1 (D.C.

Cir. Mar. 1, 2021) (per curiam) (denying stay motion solely because the applicant “has not

demonstrated the type of imminent and irreparable harm necessary for a stay”); CREW, 904 F.3d at

1019 (explaining that “showing irreparable harm to [an applicant’s] legal interests” is the “second

‘critical’ factor” for a stay) (quoting Nken, 556 U.S. at 434); Doe 1 v. Trump, No. 17-5267, 2017 WL

6553389, at *2 (D.C. Cir. Dec. 22, 2017) (denying governmental appellants’ stay motion because they

“failed to demonstrate that” an injunction “will cause them irreparable harm”); Steele v. United States,

287 F. Supp. 3d 1, 6 (D.D.C. 2017) (declining to issue a stay in part because the government had not

“established a likelihood of irreparable injury”).

        Try as it might, the government cannot compensate for this defect by focusing on the harms

to Plaintiffs and the public, see Mot. 2-6, for “the traditional stay inquiry calls for assessing the harm

to the opposing party and weighing the public interest” only “[o]nce an applicant satisfies the first two

factors,” which are “the most critical,” Nken, 556 U.S. at 434-35. In any event, the government’s

lengthy argument concerning the final two stay factors fails on its own terms. The balance of

economic harms here is in equipoise, as the pandemic has placed financial burdens on renters and

landlords alike. The government has recognized as much, emphasizing that “[c]ountless middleclass

landlords who rely on rental income to support their families have also faced deep financial distress




                                                     6
          Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 7 of 10



[due] to the COVID-19 crisis.” 4 The eviction moratorium simply shifted those burdens from one

group to another; a stay would keep them there. See ECF 6-2, Fordham Decl. ¶ 17; ECF 6-3, Gilstrap

Decl. ¶ 12; ECF 6-4, Cororaton Decl. ¶ 12. And as this Court has recognized, the “economic impact”

of that wealth transfer is a “substantial” one. ECF 54, Op. 15 n.4. Landlords continue to lose between

$13.8 and $19 billion each month in unpaid rent due to the eviction moratorium, and the cumulative

impact of the CDC’s order over the course of a year will be close to $200 billion. ECF 6-4, Cororaton

Decl. ¶¶ 15, 17. Many of the millions of landlords affected by the moratorium are small business

owners, some of whom have not collected rent from some tenants in more than a year. See ECF 6-3,

Gilstrap Decl. ¶ 7. A stay pending appeal will only prolong and magnify those injuries—all inflicted

without legislative approval. See supra Pt. I.

        Moreover, even if Plaintiffs were required to show irreparable harm to oppose the stay—and

they are not—their significant economic harms are unrecoverable (and hence irreparable) in light of

the government’s sovereign immunity. See, e.g., California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018)

(“Economic harm … is irreparable here because [plaintiffs] will not be able to recover monetary

damages connected to the IFRs.”); Chamber of Commerce v. Edmondson, 594 F.3d 742, 770-71 (10th Cir.

2010) (“Imposition of monetary damages that cannot later be recovered for reasons such as sovereign

immunity constitutes irreparable injury.”); see also Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 220-21

(1994) (Scalia, J., concurring in part and concurring in the judgment) (explaining that “complying with

a regulation later held invalid almost always produces the irreparable harm of nonrecoverable

compliance costs”); Whitman-Walker Clinic, Inc. v. HHS, 485 F. Supp. 3d 1, 58 (D.D.C. 2020) (Boasberg,

J.) (collecting cases). That remains true notwithstanding the government’s speculation that property



        4
          U.S. Dep’t of the Treasury, Emergency Rental Assistance Fact Sheet 1 (May 7, 2021),
https://home.treasury.gov/system/files/136/FACT_SHEET-Emergency-Rental-Assistance-Progra
m_May2021.pdf
                                                    7
         Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 8 of 10



owners may eventually be able to collect withheld rent from delinquent tenants or obtain rental

assistance from Congress. See Mot. 3-4. Any tenants protected by the CDC’s moratorium will have

to swear under oath that they are essentially judgment-proof, and Congress’s recent rental-assistance

measures have been marred by delays and rollout problems. 5 Indeed, neither Mr. Fordham nor Mr.

Gilstrap has received any federal rental assistance to mitigate their losses, and there is no good reason

to think any meaningful assistance for unpaid rent is imminent.

        With the economic harms in equipoise, the government’s case on the equities reduces to its

assertion that the eviction moratorium remains necessary to combat the spread of COVID-19. See

Mot. 4-6. But whatever force that claim may have had during the height of the pandemic, see id.

(collecting authorities from 2020), it is unpersuasive in May 2021. Today, hospitalizations and new

cases are down dramatically; over half of the country’s adult population has received at least one dose

of the vaccine, including more than 80 percent of seniors; and the CDC’s Director has commented

that the United States is “turning the corner.” 6 Consistent with this state of affairs, the majority of

eviction moratoria adopted by the States have expired or will do so by the end of this month. 7 And

to the extent public-health concerns resurface or persist in certain areas, the Court’s judgment does

not prevent States from reinstating or extending their eviction moratoria, as New York recently did. 8


        5
          See Andrew Ackerman & Will Parker, Millions of Tenants Fall Further Behind On Rent As They
Await Federal Covid-19 Assistance, WALL ST. J. (Mar. 1, 2021), https://www.wsj.com/articles/millions-
of-tenants-fall-further-behind-on-rent-as-they-await-federal-covid-19-assistance-11614594602; Yuliya
Panfil & Elizabeth Garlow, The Government Is Helping People Pay Rent, But Something’s Gone Wrong, SLATE
(Apr. 8, 2021), https://slate.com/business/2021/04/rent-relief-pandemic-slowed-down-how-to-fix.
html.
        6
          See CDC, Prevalent Hospitalizations Of Patients With Confirmed COVID-19, https://covid.cdc.
gov/covid-data-tracker/#hospitalizations (last visited May 6, 2021); CDC, Trends In Number Of
COVID-19 Cases And Deaths In The US Reported To CDC, https://covid.cdc.gov/covid-data-tracker/
#trends_dailytrendscases (last visited May 6, 2021); CDC, COVID-19 Vaccinations In The United States,
https://covid.cdc.gov/covid-data-tracker/#vaccinations (last visited May 6, 2021); Flaherty, supra.
        7
          See supra note 1.
        8
          See Matthew Haag, New York Extends Its Eviction Moratorium Through August, N.Y. TIMES (May
4, 2021), https://www.nytimes.com/2021/05/04/nyregion/new-york-city-eviction-moratorium.
html.
                                                   8
          Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 9 of 10



In all events, the government’s failure to show a likelihood of success on the merits renders its

discussion of the public interest irrelevant, as “there is generally no public interest in the perpetuation

of unlawful agency action.” Shawnee Tribe, 984 F.3d at 102 (brackets and citation omitted).

III.     The Government Has Not Shown That Vacatur Must Be Limited To Plaintiffs.

         Finally, the government’s fallback request—a stay of the vacatur as to “all regulated persons

other than Plaintiffs,” Mot. 9—cannot be squared with binding precedent. Consistent with the APA’s

directive that a court must “set aside” unlawful “agency action,” 5 U.S.C. § 706(2), the D.C. Circuit

has repeatedly “made clear that ‘when a reviewing court determines that agency regulations are

unlawful, the ordinary result is that the rules are vacated—not that their application to the individual

petitioners is proscribed.’” National Mining, 145 F.3d at 1409 (brackets and citation omitted).

         The Supreme Court apparently agrees. In Regents, it explained that its affirmance of this

Court’s “order vacating” unlawful agency action made it “unnecessary to examine the propriety of the

nationwide scope of the injunctions” entered by other district courts. 140 S. Ct. at 1916 n.7; see

NAACP v. Trump, 298 F. Supp. 3d 209, 243 (D.D.C.) (rejecting “the government’s invitation to

confine its grant of relief strictly to the plaintiffs in this action”), adhered to on denial of reconsideration,

315 F. Supp. 3d 457, 474 n.13 (D.D.C. 2018) (explaining that the “debate” over “nationwide

injunctions” was “not implicated” because the Court was “vacating an agency action pursuant to the

APA”).     And the Regents majority’s distinction between nationwide vacaturs and nationwide

injunctions drew no criticism from the four dissenters, including those who had not been shy about

criticizing nationwide injunctions. See, e.g., DHS v. New York, 140 S. Ct. 599, 599-601 (2020) (Gorsuch,

J., concurring in grant of stay); Trump v. Hawaii, 138 S. Ct. 2392, 2424-29 (2018) (Thomas, J.,

concurring). So while the government may believe that constitutional and equitable principles require

a partial stay of the vacatur, see Mot. 8-9, text and precedent compel otherwise. And because the


                                                       9
         Case 1:20-cv-03377-DLF Document 58 Filed 05/07/21 Page 10 of 10



government cannot show a likelihood of success on the merits with respect to nationwide vacatur, its

assertion that a limited stay would not injure Plaintiffs is irrelevant. See Mot. 9.

                                            CONCLUSION

        The Court should deny the government’s stay motion and vacate the temporary administrative

stay. At a minimum, the Court should extend its temporary administrative stay for no more than

seven days after denying the stay to provide the D.C. Circuit with an opportunity to consider the

government’s motion.

Dated: May 7, 2021                                Respectfully submitted,



                                                  s/ Brett A. Shumate
                                                  Brett A. Shumate (D.C. Bar No. 974673)
                                                  Charlotte H. Taylor (D.C. Bar No. 1024658)
                                                  Megan Lacy Owen (D.C. Bar No. 1007688)
                                                     (pro hac vice)
                                                  Stephen J. Kenny (D.C. Bar No. 1027711)
                                                  JONES DAY
                                                  51 Louisiana Avenue, N.W.
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 879-3939
                                                  Facsimile: (202) 626-1700

                                                  Autumn Hamit Patterson
                                                     (Texas Bar No. 24092947)
                                                     (pro hac vice)
                                                  JONES DAY
                                                  2727 N. Harwood St.
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 220-3939
                                                  Facsimile: (214) 969-5100

                                                  Counsel for Plaintiffs




                                                    10
